Citation Nr: 0706301	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-16 604	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee chondromalacia.  

Entitlement to an evaluation in excess of 10 percent for the 
service-connected left knee chondromalacia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1984 
to April 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2006, and a transcript of the hearing is of record.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

The Board notes that an April 2003 rating decision assigned 
both of the veteran's service-connected knee disabilities a 
10 percent evaluation effective on September 21, 2001.  

The most recent VA evaluation of the veteran's service-
connected bilateral knee disability was in May 2004.  
However, the veteran testified at his September 2006 personal 
hearing that his service-connected bilateral knee disability 
had increased in severity since the assignment of 10 percent 
ratings for each knee.  

He also testified at the hearing that he wore knee braces, 
which he was not doing when examined by VA in May 2004.  
Consequently, because the veteran's service-connected 
bilateral knee disability may have increased in severity 
since VA examination in May 2004, a current examination of 
the veteran's service-connected bilateral knee disability is 
warranted.  

With respect to the veteran's claim of service-connection for 
PTSD, he testified at his September 2006 personal hearing 
that his stressors included having to help handle dead bodies 
in body bags from the U.S.S. Stark and put them in the 
freezer on his ship, the U.S.S. Taylor; seeing land mines in 
the water near his ship; and providing security at a migrant 
camp in Guantanamo Bay, Cuba, where he had to fight to 
protect himself.  

In determining whether service connection is warranted for 
PTSD, the Board notes that there must be medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

PTSD was diagnosed on VA examination in May 2006 based on 
service stressors reported by the veteran, and the examiner 
said that, if the stressors could be verified, the veteran's 
psychiatric symptoms were as likely as not related to these 
stressors.  

However, there has not been an attempt to verify the 
veteran's alleged service stressors because it was felt that 
the veteran had not provided sufficiently detailed 
information.  The Board finds that an attempt must be made to 
verify his service stressors.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Accordingly, the issues on appeal are REMANDED to the 
originating agency for the following actions:  

1.  The RO should take appropriate action 
to contact the veteran and ask him to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to any of his claims on appeal, such as 
treatment since the most recent evidence 
dated in August 2006.  After obtaining 
any necessary authorization from the 
veteran for the release of his private 
medical records, the RO should obtain and 
associate with the file all records that 
are not currently on file.  

If the RO is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records if possible.  

2.  The RO should take appropriate steps 
to obtain a detailed description of all 
of the service stressors that the veteran 
believes may have contributed to the 
development of his PTSD.  The veteran 
should be as specific as possible as to 
the date, place, and circumstances of the 
incident, and the names of any 
individuals involved.  

3.  If warranted, the RO should then 
request verification of the veteran's 
alleged stressor(s) from the appropriate 
service authority, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802.  All information that might 
corroborate the veteran's alleged 
stressor(s) should be requested.  Any 
information obtained must be associated 
with the claims file.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims file.  

4.  The RO should arrange for a VA 
examination of the veteran by a health 
care provider with appropriate expertise 
to determine the current nature and 
severity of his service-connected 
bilateral knee disability.  The VA claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  All indicated tests and 
studies, including x-rays, should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner must provide findings on 
range of motion of each leg and comment 
on any weakness, fatigability, 
incoordination, or flare-ups of each 
knee.  The examiner should identify any 
objective evidence of pain in either knee 
and any functional loss associated with 
pain.  The examiner should also provide 
an opinion on the impact of the veteran's 
service-connected bilateral knee 
disability on his ability to work.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

5.  The RO also should schedule the 
veteran for a VA examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  
The entire claims folder must be made 
available to the examiner in conjunction 
with this examination.   The examination 
report must reflect review of pertinent 
material in the claims folder.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

6.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

7.  After all of the above has been 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD, as well as his claims for 
evaluations in excess of 10 percent for 
service-connected bilateral knee 
disability, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations including 38 U.S.C.A. 
§ 3.317 (2006).  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  

